DETAILED ACTION
Withdrawing finality and vacating the previous office action.
This is responsive to the RCE filed 14 January 2021.
Claims 1-3, 5-7, 13-15, 17-23 and 25-28 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.
Applicant argues:
In the rejections, the Examiner maps the “particular text chunk,” recited in prior claim 1, to one portion of the subtitles, disclosed in Shpalter, and the “one or more first text chunks,” recited in prior claim 1, to the original subtitles in an original language, disclosed in Shpalter. See Final Office Action at pp. 4-6. In view of these claim mappings, to teach or suggest the above limitations of amended claim 1, Shpalter would have to disclose the idea of performing a language translation, using a language translation system, of the original subtitles in the original language to the subtitles in a different language. Shpalter would further have to disclose, in response to determining that the amount of text in the resulting subtitles is not suitable for display, performing a different language translation, using the language translation system, of the original subtitles in the original language to modified subtitles in the different language. Importantly, Shpalter contains no such teachings. Rather, as discussed above, Shpalter discloses only the general idea of shortening the text using contractions or abbreviations. Notably, nowhere does Shpalter disclose or otherwise suggest performing a different language translation from the original language to the different language using a language translation system, as the amended claim language now expressly recites. In particular, the shortening of the subtitles using contractions and abbreviations, as disclosed in Shpalter, is not any kind of language translation between different languages, as claimed. 
The Examiner respectfully disagrees. In describing performing retranslation (i.e. second translation), Applicant’s specification discloses “The language translation system 100 may then retranslate the plurality of text chunks by expanding or contracting words within the translated text” (see Applicant’s specification [0027]). Therefore, according to Applicant’s specification, the claimed second translation (i.e. retranslation) reads on Shpalter’s shortening of translated text using contractions or abbreviations. 
Applicant further argues:
In view of at least these distinctions, Applicant submits that Shpalter cannot be properly interpreted as teaching or suggesting the limitations of, “perform a first language translation, via a language translation system, of the one or more first text chunks in the first language to one or more second text chunks in a second language,” and “in response to determining that the particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters, perform a second language translation, via the language translation system, of at least one text chunk of the one or more first text chunks in the first language to a modified particular text chunk in the second language based on the one or more subtitle parameters,” recited in amended claim 1.
However, Shpalter explicitly discloses perform a first language translation, via a language translating system, of the one or more first text chunks in the first language to one or more second text chunks in a second language (“The transcribed text entry may be translated into one or more languages”, [0047]) and determining that a particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters; in response to determining that the particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters, perform a second language translation, via the language translation system, of at least one text chunk of the one or more first text chunks in the first language to a modified particular text chunk in the second language based on the one or more subtitle parameters (“A comparison may be made between such maximum number of characters or words that is suitable against the actual number of characters that are presented during such segment to determine whether the actual number exceeds the suitable or pre-defined number. In block 702, if the actual number exceeds the number that is suitable, then one or more the following may be performed: adding a line of subtitle text to the display, using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays, or taking other actions”, [0077], as put forth above please note that expanding or contracting words within the second language text is how Applicant’s specification performs retranslation i.e. second translation see “The language translation system 100 may then retranslate the plurality of text chunks by expanding or contracting words within the translated text” in Applicant’s specification [0027]).
Therefore, all of Applicant’s arguments have been addressed and they are not persuasive.

Claim Objections
Claim 22 is objected to because of the following informalities: in line 1, it is believed that “wherein further comprising” is a typographical error for ‘
Claim 23 is objected to because of the following informalities: in line 1, it is believed that “wherein further comprising” is a typographical error for ‘

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 13, 15, 17-21, 23 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shpalter et al. (US PGPub 2010/0332214).

Shpalter discloses a method comprising: 
receiving audio corresponding to media content; converting the audio to text (“text transcribed from some or all of the spoken or heard speech on file 103”, [0042]); 
parsing the text into one or more first text chunks in a first language according to one or more subtitle parameters (“dividing a display of text of a segment of the series of segments into a series of subtitle display lines if a number of characters in a transcribed text of the segment exceeds a number of characters that are suitable for display on a single line”, [0003], see also [0060]); 
perform a first language translation, via a language translating system, of the one or more first text chunks in the first language to one or more second text chunks in a second language (“The transcribed text entry may be translated into one or more languages”, [0047]); 
determining that a particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters; in response to determining that the particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters, perform a second language translation, via the language translation system, of at least one text chunk of the one or more first text chunks in the first language to a modified particular text chunk in the second language based on the one or more subtitle parameters (“A comparison may be made between such maximum number of characters or words that is suitable against the actual number of characters that are presented during such segment to determine whether the actual number exceeds the suitable or pre-defined number. In block 702, if the actual number exceeds the number that is suitable, then one or more the following may be performed: adding a line of subtitle text to the display, using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays, or taking other actions”, [0077], note that expanding or contracting words within the second language text is how Applicant’s specification performs retranslation i.e. second translation see “The language translation system 100 may then retranslate the plurality of text chunks by expanding or contracting words within the translated text” in Applicant’s specification [0027]); and 
outputting the one or more second text chunks, including the modified particular text chunk, to a display device for display as one or more subtitles (“a series of text entries for one or more of the languages into which the text of a video are translated may be shown in synchronized time with the appearance of the video to the user, so that the user may view the translation in subtitles that match the timing of the spoken or viewed text in the video file”, [0054]) at one or more times corresponding to one or more time codes associated with the one or more first text chunks (“Another entry in file 105 may store chronological data about or associated with the text entry. Such chronological data may for example follow a time line of the video clip in file 105 from which the text entry was transcribed”, [0046]).
Claim 23:
Shpalter discloses the method of claim 21, further comprising modifying the particular text chunk by contracting the particular text chunk (“using contractions or abbreviations to reduce the number of words or letters”, [0077]).
Claim 25:

Claim 26:
Shpalter discloses the method of claim 21, wherein the one or more subtitle parameters comprise a timing requirement for display of the one or more second text chunks on the display device ([0061]).
Claim 28:
Shpalter discloses the method of claim 21, wherein the particular text chunk produced by the first language translation includes a first set of words in the second language ([0047]), and the modified particular text chunk produced by the second language translation includes a second set of words in the second language that are synonymous with the first set of words, shorter than the first set of words, or a combination thereof (“if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters”, [0077]).
Claims 1, 3, 6-7 and 27:
Shpalter discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of process claims 21, 23, 25-26 and 28 respectively.
Claim 5:
Shpalter discloses the one or more non-transitory computer-readable media of claim 1, wherein the one or more processors are further caused to automatically if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays”, [0077]. Note that taking the listed actions on the text amount to highlighting the text, for example splitting the text into two displays highlights textual content in each split section). 
Claims 13, 15 and 18-19:
Shpalter discloses an apparatus ([0039]) comprising: 
a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions ([0039]) is configured to perform the steps of process claims 21, 23 and 25-26 respectively.
Claim 17:
Shpalter discloses the apparatus of claim 13, wherein the processor is further configured to automatically highlight the particular text chunk of the display device (“if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays”, [0077]. Note that taking the listed actions on the text amount to highlighting the text, for example splitting the text into two displays highlights textual content in each split section). 
Claim 20:
Shpalter discloses the apparatus of claim 13, wherein display of the one or more second text chunks as one or more subtitles is at one or more times corresponding to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalter et al. (US PGPub 2010/0332214) in view of Miyajima et al. (US PGPub 2014/0125558).
Claim 22:
Shpalter discloses the method of claim 21, but does not explicitly disclose modifying the particular text chunk by expanding the particular text chunk.
In a similar system modifying translation texts in order to fit them in a display region, Miyajima discloses modifying a particular translation text chunk by expanding the particular text chunk (“when the number of characters is remarkably reduced, and, with the same font size, there is a surplus region in the attention region, a font size of characters after translation may be displayed by being enlarged so as to fill the attention region”, [0097]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to have combined the references to yield the predictable result of 
Claim 2:
Shpalter discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of process claim 22 as shown above.
Claim 14:
Shpalter discloses an apparatus ([0039]) comprising: 
a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions ([0039]) is configured to perform the steps of process claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657